DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/7/20 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto et al. (US 2015/0181699 cited by applicant).
	Ikemoto (e.g. Fig. 29) teaches a resin multilayer substrate including: resin insulating layers (18b,c,d) having the top/main surface and the bottom/main surface; a first conductor pattern (e.g. 34a) can be considered in a first region defined from the conductor 34a to the conductor 34b; a second region can be considered the area under the IC chip 100; a second conductor (20b) that is a signal conductor is in an inner layer of the second region and extends along the first region between the two main surfaces; the second region does not have the first conductor (34a); and a third conductor pattern (e.g. 36a) on the bottom main surface (Claims 4, 10).
	However, Fig. 29 does not explicitly teach a hole in the second region that extends to the second conductor (20b), or a protective film layer in the first region covering the first conductor (Claim 1), or thin layer portion of the multilayer substrate in the first region where there are less layers (Claims 2, 8), or that the 1st and 3rd conductors are ground conductors and the 1st thru 3rd conductors form a stripline (Claims 5-7, 11-12).

	Fig. 18 teaches placing the via hole with via conductor (V) in the second region.
	Fig. 1A teaches a thin layer portion of the multilayer substrate in the first region where there are less layers (e.g. areas 11, 12). 
	It would have been considered obvious to one of ordinary skill in the art to have modified the Fig. 29 device to have included a protective film/layers in the first region such as taught by Fig. 8, because it would have provided the well-known advantageous benefit of physical protection in use and/or during manufacture of the conductors on the top surface of the device, thereby suggesting the obviousness of such a modification.
Also, it would have been considered obvious to one of ordinary skill in the art to have further modified the device to have the via hole conductor be in the second region instead of the first region such as taught by Fig. 18 because it would have been a mere design consideration of locating the interconnections to provide a functionally equivalent/alternative electrical path between the chip and the signal conductor 20b. Furthermore, to have modified the via hole conductor to extend from the chip through the layers to directly connect with the signal conductor 20b instead of to indirectly couple with the signal conductor would have been a well-known art-recognized alternative connection to provide the necessary function of passing signals between the chip and the signal path.
Additionally, it would have been considered obvious to one of ordinary skill in the art to have further modified the device to have included a thin area with less layers in the first region such as taught by Fig. 1A, because it would have provided the advantageous benefit of space 
Also, it would have been considered obvious to one of ordinary skill in the art to have further modified the device to have the top main surface and bottom main surface conductors be ground conductors, because it would have formed a well-known stripline configuration (i.e. outer ground layers and inner signal line) and thus the advantageous benefit of consistent impedance control of the signal line as is well-known in the transmission line arts.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto et al. (US 2015/0181699 cited by applicant) as applied to claim 1 above, and further in view of Tsukahara (US 6,051,093 cited by applicant).
	The combination of features in Ikemoto teach a multilayer device as described above (including the subject matter of Claims 16-19).
However, Ikemoto does not explicitly teach that the conductive joining material provided in the hole to join the IC chip that has a melting point lower than the remelting temperature of the conductors that define interlayer conductors/vias (Claims 13, 14), or that the component is a connector connected to an external circuit (Claim 15).
Tsukahara (e.g. Fig. 4) teaches a chip (1) mounted to a conductive via hole filled with a conductive paste (7) for connection forming to be cured by heating.
	It would have been considered obvious to one of ordinary skill in the art to have further modified the device to have the chip be securely electrically connected to the via hole by using conductive paste that is cured by heating such as taught by Tsukahara, because it would have .
Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843